The Court orders that a special panel shall be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and Apsey v Mem Hosp (On Reconsideration), 266 Mich App 666; 702 NW2d 870 (2005), lv pending 474 Mich 1135 (2006). Further, this case shall be consolidated with Kaczynski v Anderson, 274 Mich App 49; 731 NW2d 442 (2007), conflict certified and special panel convened 274 Mich App 801 (2007).
The Court further orders that the opinion in this case is vacated in its entirety. MCR 7.215(J)(5).
Appellants may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellees may file a supplemental brief within 21 days of the service of appellants’ brief. Nine copies must be filed with the Clerk of the Court.